UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7784



HARTZEL RAY FOSTER,

                                             Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-99-48-2)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hartzel Ray Foster, Appellant Pro Se. Silas Bent Taylor, Deputy
Attorney General, Dawn Ellen Warfield, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hartzel Ray Foster appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000). We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Foster v.

Painter, No. CA-99-48-2 (N.D.W. Va. Nov. 7, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2